Opinion by
Judge Crumlish, Jr.,
The Prudential Insurance Company of America, t/a Cricklewood Hill Apartments, appeals the decision of the Court of Common Pleas which found it liable under the City of Pittsburgh’s Business Privilege Tax Ordinance, No. 675 of 1968 for taxes on a rental business which it conducts. We affirm on the basis of Judge (now Justice) Larsen’s opinion dated January 10, 1977, which can be found at No. 1305 January Term, 1974, of the Civil Division of the Court of Common Pleas of Allegheny County, filed January 10, 1977.
*17Order
And Now, this 25th day of September, 1978, the order of the Court of Common Pleas of Allegheny County is affirmed and can he found at No. 1305 January Term, 1974, of the Civil Division of the Court of Common Pleas of Allegheny County, filed January •10, 1977.